                      Case 20-22262                    Doc 3         Filed 12/31/20 Entered 12/31/20 10:12:57                                      Desc Main
                                                                        Document    Page 1 of 1

 Fill in this information to identify the case:
 Debtor name UNIQUE CASEWORK INSTALLATIONS, INC.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ill. Department of                                              Benefit Charges                                                                                        $228,918.67
 Employment Secu                                                 and Illinos
 33 State Street 10                                              Withholding
 Floor
 Chicago, IL 60603
 Illinois Department                                             State Withholding                                                                                        $21,996.61
 of Revenue                                                      Taxes
 Bankruptcy Section
 P.O Box 64338
 64338
 Internal Revenue                                                IRS 941 Payroll                                                                                      $1,844,514.92
 Service                                                         Taxes
 P.O. Box 7346
 Philadelphia, PA
 19101
 Liberty Mutual Fire                                             Workers                                                                                                $148,865.49
 Insurance Comp                                                  Compensation
 175 Berkeley Street                                             Insurance
 19 South LaSalle
 Suite 701
 Boston, MA 02116
 Tavelers                                                        Workers                                                                                                  $15,664.50
 c/o BD McLure &                                                 Compensation
 Ass LTd                                                         Insurance
 4951 Indiana
 Avenue
 Lisle, IL 60532
 Travelers                                                       Workers                                                                                                $382,984.50
 Indemneity                                                      Compensation
 Company                                                         Insurance
 P.O. Box 660317
 Dallas, TX 75266




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
